           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION



Northern Plains Resource                 Case No. 4:19-cv-44-BMM
Council, et al.,

            Plaintiffs,
                                         Federal Defendants’
      v.                                 Response to American Gas
                                         Association, et al.’s, Motion to
U.S. Army Corps of Engineers,            Intervene
et al.,

            Defendants,

      and

TransCanada Keystone
Pipeline, LP, et al.,

            Defendant-Intervenors.




     This case involves the U.S. Army Corps of Engineers’ issuance of

Nationwide Permit 12, a general Clean Water Act Section 404 permit of

national applicability authorizing certain minimal impacts to waters of

the United States associated with the construction, maintenance,

                                     1
repair, and removal of utility lines, including pipelines. See Issuance

and Reissuance Nationwide Permits, 82 Fed. Reg. 1860, 1985–86 (Jan.

6, 2017); Am. Compl. ¶¶ 191–205, 218–27, ECF No. 36. As indicated in

the motion to intervene, Federal Defendants do not oppose permissive

intervention for the movant-organizations (the “Coalition”).

Intervention as of right, however, would not be appropriate because

Plaintiffs do not seek to vacate Nationwide Permit 12.1 See Am. Compl.

at 87–88 (prayer for relief).

      Intervention as of right under Rule 24(a)(2) requires, among other

things, that “disposing of the action may as a practical matter impair or

impede the movant’s ability to protect its interest.” Fed. R. Civ. P.

24(a)(2). The Coalition claims an interest in its members’ future

reliance on the Nationwide Permit 12. See Coalition’s Mem. in Supp. at

18, 20–21.




1 Plaintiffs also challenge the Corps’ “verification” of the nationwide permit’s
applicability—a requirement in some situations defined by the permit—at a
few of the Keystone XL pipeline’s planned waterway crossings. See Am.
Compl. 206–17, 228–36. Plaintiffs seek vacatur of those verifications. See
Am. Compl. at 88. But the Coalition does not assert an interest in the
Keystone XL pipeline or those pipeline-specific claims. See Coalition Mem. in
Supp. 1 n.2, 14 n.34, ECF No. 49.
                                       2
     The Coalition, however, has not demonstrated that “disposing of

the action” here could “impair or impede” its members’ future reliance

on the permit because Plaintiffs do not ask the Court to vacate the

permit or any part of it (and appropriately so, given the permit’s wide

geographic scope). Instead, Plaintiffs seek declaratory relief as to the

permit’s legality, a remand of the permit to the Corps, and an injunction

against the Keystone XL pipeline’s reliance on the permit. See Am.

Compl. at 87–88. Thus, should Plaintiffs prevail on the merits—and

absent some independent Corps administrative action limiting the

permit’s applicability in response to a court ruling—the requested

remedies, if granted, would keep the nationwide permit in place until it

expires on its own terms in March 2022. In other words, the Coalition’s

members would still be able to prospectively rely on the permit.

     Compare that with a situation where a plaintiff were seeking to

vacate the permit, in whole or in part. Should that plaintiff prevail on

the merits and a court vacate the permit, the Coalition’s members

would not be able to prospectively rely on the permit, as it would have

been set aside. In that circumstance, we would agree that the Coalition

would meet the requirements for intervention as of right in this case.


                                    3
But that is not the circumstance presented by the Amended Complaint.

Thus, absent some clarification from Plaintiffs that they intend to seek

vacatur of the nationwide permit, intervention as of right is not

appropriate.


Date: October 24, 2019


                                  MARK STEGER SMITH
                                  Assistant U.S. Attorney
                                  Office of the United States Attorney
                                  2601 Second Ave. North, Suite 3200
                                  Billings, MT 59101
                                  Tel: (406) 247-4667
                                  Fax: (406) 657-6058
                                  mark.smith3@usdoj.gov

                                  JEAN E. WILLIAMS
                                  Deputy Assistant Attorney General

                                  ___Kristofor R. Swanson____
                                  KRISTOFOR R. SWANSON
                                  (Colo. Bar No. 39378)
                                  Senior Attorney
                                  Natural Resources Section
                                  Envt. & Natural Resources Div.
                                  U.S. Department of Justice
                                  P.O. Box 7611
                                  Washington, DC 20044-7611
                                  Tel: (202) 305-0248
                                  Fax: (202) 305-0506
                                  kristofor.swanson@usdoj.gov

                                  BENJAMIN J. GRILLOT
                                    4
                                  (D.C. Bar No. 982114)
                                  Environmental Defense Section
                                  Envt. & Natural Resources Div.
                                  U.S. Department of Justice
                                  P.O. Box 7611
                                  Washington, DC 20044-7611
                                  Tel: (202) 305-0303
                                  Fax: (202) 305-0506
                                  benjamin.grillot@usdoj.gov

                                  BRIDGET KENNEDY MCNEIL
                                  Senior Trial Attorney
                                  Wildlife & Marine Resources Section
                                  Envt. & Natural Resources Div.
                                  U.S. Department of Justice
                                  999 18th Street
                                  South Terrace, Suite 370
                                  Denver, CO 80202
                                  303-844-1484
                                  bridget.mcneil@usdoj.gov




                    C ERTIFICATE OF C OMPLIANCE

      Pursuant to Local Civil Rule 7.1(d)(2)(B), I hereby certify that the
above memorandum is 511 words, exclusive of the caption, signature
block, and certificates of service and compliance.

                                         _Kristofor R. Swanson_____
                                         Kristofor R. Swanson




                                     5
                      C ERTIFICATE      OF   S ERVICE

      I certify that on October 24, 2019, I filed the above pleading with
the Court’s ECF system, which caused notice to be sent to counsel
registered to use the Court’s ECF system. In addition, I certify that I
sent the above pleading, via email, to the following attorneys, whose
petitions for pro hace vice admission remain pending:

Deidre G. Duncan
dduncan@huntonAK.com

Karma B. Brown
kbbrown@huntonAK.com

                                         _Kristofor R. Swanson______
                                         Kristofor R. Swanson




                                    6
